DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments to the claims filed on May 31, 2022 have been entered.  Claims 2-10, 13-18 and 21 are canceled.  Claims 1, 11, 12, 19, 20 and 22 are currently pending and presented for examination.

Response to Arguments
The previous objection to the claims is hereby withdrawn in view of the amended claim set filed on May 31, 2022.
Due to Applicant’s amendment to claim 22, the previous rejection under 35 USC 112(b) is hereby withdrawn.
The terminal disclaimer filed on May 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,253,454 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the previous double patenting rejection over U.S. Patent No. 11,253,454 is hereby withdrawn.
Accordingly, claims 1, 11, 12, 19, 20 and 22 are free of the art and allowable for the reasons detailed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11, 12, 19, 20 and 22 of the instant application claim a composition wherein after 5 minutes post-application to skin provides a residue level of lower than 30 g/cm2, comprising about 0.75% by weight of an olivate wherein said olivate is a combination of cetearyl olivate and sorbitan olivate; about 2.0% of the emollient isopropyl palmitate, and a cellulose powder comprising regenerated cotton powder in an amount of about 0.1% to about 3.0% by weight of the compounds wherein said cellulose powder is dispersed throughout the composition, wherein the composition is free of an emulsifier having an HLB value of below 4 or above 10.
The closest related prior art is Gerardi et al. U.S. Publication No. 2014/0356295.
Gerardi et al. teaches emulsion compositions which are dispersions of one liquid in a second, immiscible liquid which typically include an oily phase comprising one or more hydrophobic, long-chain, organic molecules and an aqueous phase and one or more emulsifier to maintain the emulsion in stable form over time [0005].  Gerardi et al. further teaches that the cosmetic composition can further comprise one or more cosmetic adjuvants selected from the group consisting of additional oils, thickeners, surfactants, preservatives, pigments, humectants, emollients, occlusives, and combinations thereof [0013].  In particular, in certain embodiments, the cosmetic composition further comprises one or more emollients in an amount of about 0.01 to about 20% by weight of the cosmetic composition [0014]. The cosmetic composition can comprise, one or more thickening agents in an amount of about 0.01 to about 15% by weight of the cosmetic composition, one or more emulsifiers in an amount of about 0.01 to about 15% by weight of the cosmetic composition [0014]. 
 Gerardi et al. specifically teaches that the composition is an emulsion adapted for moisturizing skin (e.g., a lotion, cream, or body butter), wherein the cosmetic composition comprises one or more emollients, as well as one or more emulsifiers [0015].  Suitable examples of emulsifiers include cetearyl olivate, sorbitan olivate and mixtures thereof, in an amount of about 0.01% to about 20% by weight, or about 0.1% to about 10% by weight, or about 0.5% to about 5% by weight [0056].  Suitable examples of emollients include isopropyl palmitate in an amount from about 0.01% to about 20%, alternatively from about 0.1% to about 10%, and alternatively from about 0.5% to about 5%, by weight of the composition [0077].  
Gerardi et al. further teaches that emollients can be ingredients that can remain in the stratum coreum to act as lubricants [0098]. Gerardi et al. teaches that emollients can be oil-based or water-based, wherein oil-based emollients can be heavier and may leave a residue on skin, and therefore these can be beneficial for dry skin that requires intense moisturizing, for example [0098]. Water-based emollients can be lighter and less greasy, which can make them ideal for normal, oily or acne-prone skin [0098]. In various embodiments of moisturizing compositions, an emollient can comprise cyclomethicone, dimethicone copolyol, glyceryl stearates, propylene glycol linoleate, isopropyl palmitate, lanolin, and combinations thereof [0098]. 
Gerardi et al. further teaches that the compositions can include thickeners, which can be used to gel or thicken cosmetic compositions and in certain embodiments, thickeners can provide, for example, better deposition properties of the cosmetic product [0059].  Gerardi et al. further teaches that when present in the cosmetic composition, the thickening agent can be included in an amount from about 0.01% to about 10%, alternatively from about 0.1% to about 5%, by weight of the composition [0059].  Gerardi et al. further teaches that thickeners can be either synthetic or natural, wherein natural thickeners can include waxes, gums and powders and mixtures thereof [0059].  Natural powders can include, for example cellulose or spherical cellulose beads, microcrystalline cellulose, or mixtures thereof [0059].
However, Gerardi et al. does not teach that after 5 minutes post-application to skin, the composition provides a residue level of lower than 30 g/cm2.   Moreover, Gerardi et al. does not exemplify a formulation comprising cetearyl olivate, sorbitan olivate and mixtures thereof, isopropyl palmitate and cellulose powder.  Furthermore, Applicant has demonstrated in the instant specification that formulations containing emulsifiers different from olivate (formulations A and B) do not provide a residue level of lower than 30 g/cm2 as claimed (see figure 1).  In addition, Applicant has demonstrated in the instant specification that formulations not containing cotton powder (formulation H), do not provide a residue level of lower than 30 g/cm2 as claimed (see figure 1).  Applicant further demonstrates that the amount of emulsifier is critical since reducing the amount of the emulsifier (formulation E) actually increases the residue level and increasing the amount of emulsifier (formulations C and D) results in lower residue levels (see Figure 1).  Applicant states that this was surprising and unexpected since typically increasing the amount of the emulsifier would have been expected to increase the amount on the skin left after application and thus increase the residue (see specification page 31).  Applicant further argues that they have demonstrated that emulsifier levels above the claimed 0.75% as in formulation D, does not produce any significant added benefit on residue level and thus there is no need to include amounts above 0.75% olivate as claimed in the instant claims (see Figure 1) (see Applicant’s remarks 02/23/2022 page 5).  Thus Applicant has demonstrated criticality for both the selection of components and the amounts of components as claimed in order to achieve a formulation having the desired properties as claimed which are not taught nor suggested by the cited prior art.
Thus for these reasons, the cited claims of the instant application are novel and non-obvious in view of the closest related prior art.

Conclusion
Claims 1, 11, 12, 19, 20 and 22 are allowed.  Claims 2-10, 13-18 and 21 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM